Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 14, 2021.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art teaches a polycrystalline silicon film (130a) comprising a N doped region and P doped region, wherein the polycrystalline silicon film includes an highly doped upper portion and a lightly doped lower portion [See, for example, Figures 2, 4, and 12 and paragraph 0086 in Komori (US 2002/0090757)]. However, the prior art fails to teach wherein the semiconductor layer includes: a first semiconductor part including a first semiconductor region of a first conductivity type and a second semiconductor region of a second conductivity type different from the first conductivity type; and a second semiconductor part of the second conductivity type, the second semiconductor part adjacent the second semiconductor region, wherein the first semiconductor part has a first length in a width direction of the first semiconductor part, wherein, in the width direction, the second semiconductor part has a second length greater than the first length, and wherein a distance between the first semiconductor region and the second semiconductor part is 100 nm or more in an extending direction in which the first semiconductor part extends as instantly claimed, and in combination with the additional limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Jose R Diaz/Primary Examiner, Art Unit 2815